Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed 5/9/2022 has been entered. Claims 1-3,5-8,11 and 13-17remain pending in the application. Applicant’s amendments to the drawings have overcome each and every drawing objection previously set forth in the Non-Final Office Action mailed 2/15/2022.
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. Applicant asserts that the Campbell and Mooney references fail to teach “overlapping to achieve a desired power and interleaving to achieve a desired resolution for a desired range from the lidar device.” The examiner respectfully disagrees, and stands by the rejection as written in the previous office action.  Regarding overlapping to achieve a desired power, Campbell reads in paragraph 40 “As another example, 6-10 lidar systems 100, each system having a 45-degree to 90-degree horizontal FOR, may be combined together to form a sensing system that provides a point cloud covering a 360-degree horizontal FOR. The lidar systems 100 may be oriented so that adjacent FORs have an amount of spatial or angular overlap to allow data from the multiple lidar systems 100 to be combined or stitched together to form a single or continuous 360-degree point cloud. As an example, the FOR of each lidar system 100 may have approximately 1-15 degrees of overlap with an adjacent FOR.” Examiner notes that the limitation in question reads “overlapping the first return pulse and the second return pulse to form the point cloud with the desired power” and as the claims are read under the broadest reasonable interpretation to a person having ordinary skill in the art, the claim as currently written can be better interpreted as a point cloud having desired power than the pulse itself having a desired power.  Campbell also reads on the latter interpretation of the claims, though, having an overlap mirror present in the lidar system, described in Paragraphs 59 and 60 as well as illustrated in Figure 3.  Regarding “interleaving to achieve a desired resolution for a desired range from the lidar device.”, Mooney reads in paragraph 123 “Multiple laser beams and Time-of-Flight (TOF) depth perception result in 3D point clouds for spatial sensing. With a 360° field of view, 420,000 points per second, long measurement range, high accuracy, and fine resolution, technology that combines multiple LiDARs into a single unified point cloud, for tracking unique objects in complex environments.”, when it describes a system with more than one lidar device combining their respective individual return data, as is described in the applicant’s claimed invention. The term “interleaving” of data is implicit in the prior art, as in paragraph 139 it is stated “The lasers do not fire simultaneously, but in a sequence to avoid interference.”  Therefore, the examiner asserts that the rejections present in the previous office action are correct.  See below for updated rejection of the claims as amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Dakin and Mooney.
Campbell teaches a method comprising:
initiating, by the controller onboard the vehicle, a first laser pulse from the first laser device; initiating, by a controller onboard the vehicle, a second laser pulse from a second laser device, wherein the initiating the second laser pulse is based on a phase shift angle; ([0034] “in particular embodiments, one or more scanning mirrors may be communicatively coupled to controller 150 which may control the scanning mirror(s) so as to guide the output beam 125 in a desired direction downrange or along a desired scan pattern.” [0101] “As an example, a lidar system may include two lidar sensors 100A and 100B that produce two scan patterns 200A and 200B, respectively” [0102] “In particular embodiments, a lidar system may include one or more light sources 110 configured to provide optical pulses to two or more lidar sensors.” [0120] “In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 0°, then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-1. Similarly, when lidar system 100A is measuring pixels 210A-2, 210A-3, and 210A-4, then lidar system 100B may be measuring pixels 210B-2, 210B-3, and 210B-4, respectively. In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 90° (e.g., Θ.sub.Bx leads Θ.sub.Ax by 90°), then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-2.”)
receiving, by the controller onboard the vehicle, first return data and second return data as a result of the first laser pulse and the second laser pulse; ([Abstract] “The system can also include a first lidar sensor with a first scanner to scan the first set of pulses of light along a first scan pattern, and a first receiver to detect scattered light from the first set of pulses of light. The system can also include a second lidar sensor with a second scanner to scan the second set of pulses of light along a second scan pattern, and a second receiver to detect scattered light from the second set of pulses of light.”)
when the phase shift angle is determined based on the desired resolution, interleaving, by the controller onboard the vehicle, the first return pulse and the second return pulse to form a point cloud … ([0040] “As another example, 6-10 lidar systems 100, each system having a 45-degree to 90-degree horizontal FOR, may be combined together to form a sensing system that provides a point cloud covering a 360-degree horizontal FOR. The lidar systems 100 may be oriented so that adjacent FORs have an amount of spatial or angular overlap to allow data from the multiple lidar systems 100 to be combined or stitched together to form a single or continuous 360-degree point cloud. As an example, the FOR of each lidar system 100 may have approximately 1-15 degrees of overlap with an adjacent FOR.” [0083] “a combined standard/targeted scan may be performed in one operation (e.g., all or part of the targeted scan 800 may be performed during or interleaved within the standard scan pattern 200). In particular embodiments, a combined standard/targeted scan may include one or more distinct or separate targeted scan patterns 800.”)
when the phase shift angle is determined based on the desired power, overlapping the first return pulse and the second return pulse to form the point cloud with the desired power ([0040] “As another example, 6-10 lidar systems 100, each system having a 45-degree to 90-degree horizontal FOR, may be combined together to form a sensing system that provides a point cloud covering a 360-degree horizontal FOR. The lidar systems 100 may be oriented so that adjacent FORs have an amount of spatial or angular overlap to allow data from the multiple lidar systems 100 to be combined or stitched together to form a single or continuous 360-degree point cloud. As an example, the FOR of each lidar system 100 may have approximately 1-15 degrees of overlap with an adjacent FOR.”)
and controlling, by the controller onboard the vehicle, the vehicle based on the point cloud. ([0043] “As an example, a lidar system 100 integrated into an autonomous vehicle may provide an autonomous-vehicle driving system with a point cloud every 0.1 seconds (e.g., the point cloud has a 10 Hz update rate, representing 10 frames per second). The autonomous-vehicle driving system may analyze the received point clouds to sense or identify targets 130 and their respective locations, distances, or speeds, and the autonomous-vehicle driving system may update control signals based on this information.”)
Campbell does not explicitly teach:
determining, by a controller onboard the vehicle, a phase shift angle based on at least one of a desired power and a desired resolution of lidar data associated with a desired range from a first laser device
a point cloud with the desired resolution;
In the same field of endeavor, Dakin teaches:

    PNG
    media_image1.png
    80
    151
    media_image1.png
    Greyscale
determining, by a controller onboard the vehicle, a phase shift angle based on at least one of a desired power and a desired resolution of lidar data associated with a desired range from a first laser device  ([0059] “Mathematically, the optical phase shift obtained by applying a voltage, V, between the electrodes of a phase modulator is given by:                                                 where λ is the free-space wavelength and d corresponds to the electrode spacing within the modulator.  [0060] “In an example where in fiber optic sensor systems where size, weight, and power requirements are critical, integrated optic phase modulators may be used. These devices are constructed using a dielectric optical waveguide. The linear electro-optic effect is used to control the index of refraction of the waveguide.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the phase shift based on a desired power as taught by Dakin to operate using a fiber optic sensor system in which size, weight, and power need to be controlled [0060]. Motivation to combine Campbell with Dakin to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
In the same field of endeavor, Mooney teaches:
a point cloud with the desired resolution; ([0123] “Multiple laser beams and Time-of-Flight (TOF) depth perception result in 3D point clouds for spatial sensing. With a 360° field of view, 420,000 points per second, long measurement range, high accuracy, and fine resolution, technology that combines multiple LiDARs into a single unified point cloud, for tracking unique objects in complex environments.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to interweave a second and first lidar return data in a way that allows high resolution at even long ranges as taught by Mooney to track individual objects in a complex environment [0123]. Motivation to combine Campbell with Mooney to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over modified Campbell, further in view of Campbell.
Modified Campbell teaches the method of Claim 1, and Campbell further teaches:
wherein the first laser device and the second laser device are a same laser device. ([0102] “ As an example, a single light source 110 may be used to supply optical pulses to multiple lidar sensors within an enclosure 850. In FIG. 17, light source 110 produces optical pulses that are split and supplied to lidar sensors 100A and 100B. As an example, optical pulses produced by light source 110 may pass through a 1×2 optical-power splitter that splits each pulse emitted by light source 110 into two pulses which are sent to lidar sensor 100A and lidar sensor 100B, respectively.”)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over modified Campbell, further in view of Campbell.
Modified Campbell teaches the method of Claim 1, and Campbell further teaches:
wherein the first laser device and the second laser device are different laser devices. ([0103] “For example, light source 110A may produce pulses with a wavelength of approximately 1550 nm, and light source 110B may produce pulses with a wavelength of approximately 1555 nm. Additionally, lidar sensor 100A may include an optical filter that transmits light at the wavelength of light source 110A and blocks light at the wavelength of light source 110B. Similarly, lidar sensor 100B may include an optical filter that transmits light at the wavelength of light source 110B and blocks light at the wavelength of light source 110A.”)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Campbell, in view of Warke.
Modified Campbell teaches the method of Claim 1, but Campbell does not explicitly teach:
further comprising determining the desired range based on a detected object within a scene.
In the same field of endeavor, Warke teaches:
further comprising determining the desired range based on a detected object within a scene. ([0033] “ For example, if a determination is made that objects 210 and 212 are moving at a relative velocity above a threshold level with respect to the system 100, the controller 112 determines that the objects 210 and 212 are objects of interest. In response to the objects of interest determination, the controller 112, in an embodiment, causes the transmitter 102 to generate and transmit optical waveforms 152 optimized with a range approximately equivalent to the distance to the objects of interest to continue to scan the scan region 202.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the desired range of the lidar system based on a detected object as taught by Warke to track object of interest [0033]. Motivation to combine Campbell with Warke to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Campbell, in view of O’Keefe.
Modified Campbell teaches the method of Claim 1, and Campbell further teaches:
determining the phase shift angle ([0120] “In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 0°, then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-1. Similarly, when lidar system 100A is measuring pixels 210A-2, 210A-3, and 210A-4, then lidar system 100B may be measuring pixels 210B-2, 210B-3, and 210B-4, respectively. In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 90° (e.g., Θ.sub.Bx leads Θ.sub.Ax by 90°), then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-2.”)
Campbell does not explicitly teach:
based on an upcoming scenario.
In the same field of endeavor, O’Keefe teaches:
based on an upcoming scenario of a roadway that the vehicle is approaching. ([0011] “Examples include laser steering parameters based on object classification and estimated object placement, seeding the scan pattern of a future scan based on an estimate of object velocity (e.g. where to generate a densely scanned region in a future scan of the FOV).” [0163] “For example, a laser distribution system mounted behind a vehicle bumper can have a direct field of view in front of the vehicle and can guide laser beams from part of the FOV using a reflector assembly inside the bumper to lenses at the sides of the vehicle, thereby providing ranging of some of the region in front of the vehicle, within the direct field of view, from two different perspectives.” As the O’Keefe reference discloses determining the lidar’s laser parameters based on the future state of the observed scene, i.e. based on the upcoming scenario, it is obvious to combine with Campbell as the phase shift angle may be one of those parameters set in anticipation of the upcoming scenario.  Furthermore, aiming the lidar forwards constitutes scanning an area of roadway that the vehicle is approaching)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the phase shift angle based on an upcoming scenario as taught by O’Keefe to apply a non-uniform laser scan point distribution in order to focus on critical or moving items in the field of view. [0010]. Motivation to combine Campbell with O’Keeffe to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Campbell, in view of O’Keefe.
Modified Campbell teaches the method of Claim 1, and Campbell further teaches:
determining the phase shift angle ([0120] “In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 0°, then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-1. Similarly, when lidar system 100A is measuring pixels 210A-2, 210A-3, and 210A-4, then lidar system 100B may be measuring pixels 210B-2, 210B-3, and 210B-4, respectively. In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 90° (e.g., Θ.sub.Bx leads Θ.sub.Ax by 90°), then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-2.”)
Campbell does not explicitly teach:
based on location data associated with at least one of the first laser device and the second laser device.
In the same field of endeavor, O’Keefe teaches:
based on location data associated with at least one of the first laser device and the second laser device. ([0111] ” For example, GPS sensor data from a GPS receiver 910 can indicate that the laser range finding system (e.g. 110 in FIG. 1B) is in an urban environment. The system (e.g. 110 in FIG. 1B) can be programmed store and implement a particular set of laser steering parameters (e.g. urban laser steering parameters” As the O’Keefe reference discloses determining the lidar’s laser parameters based on location information, it is obvious to combine with Campbell as the phase shift angle may be one of those parameters set in response to location data.)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the phase shift angle based on location data as taught by O’Keefe to account for the higher probability of certain hazards such as pedestrians in an urban environment. [0010]. Motivation to combine Campbell with O’Keeffe to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified Campbell, further in view of Campbell.
Modified Campbell teaches the method of Claim 1, and Campbell further teaches:
determining the phase shift angle based on a position of a mirror device relative to the first laser device. ([0032] “ As an example, a scanning mirror may be configured to periodically rotate over a 15-degree range, which results in the output beam 125 scanning across a 30-degree range (e.g., a Θ-degree rotation by a scanning mirror results in a 2Θ-degree angular scan of output beam 125).” [0117] “As an example, the scan patterns 200A and 200B in FIG. 19 may be produced by the lidar system in FIG. 17, where mirror 300A-1 produces the Θ.sub.Ay scan component, mirror 300A-2 produces the Θ.sub.Ax scan component, mirror 300B-1 produces the Θ.sub.By scan component, and mirror 300B-2 produces the Θ.sub.Bx scan component.”
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Dakin and Mooney.
Campbell teaches an apparatus comprising:
a first lidar device; a second lidar device; initiate a first pulse from the first lidar device; second laser pulse from a second lidar device, wherein the initiating the second laser pulse is based on the phase shift angle; ([0034] “in particular embodiments, one or more scanning mirrors may be communicatively coupled to controller 150 which may control the scanning mirror(s) so as to guide the output beam 125 in a desired direction downrange or along a desired scan pattern.” [0101] “As an example, a lidar system may include two lidar sensors 100A and 100B that produce two scan patterns 200A and 200B, respectively” [0102] “In particular embodiments, a lidar system may include one or more light sources 110 configured to provide optical pulses to two or more lidar sensors.” [0120] “In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 0°, then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-1. Similarly, when lidar system 100A is measuring pixels 210A-2, 210A-3, and 210A-4, then lidar system 100B may be measuring pixels 210B-2, 210B-3, and 210B-4, respectively. In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 90° (e.g., Θ.sub.Bx leads Θ.sub.Ax by 90°), then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-2.”)
receive first return data and second return data as a result of the first laser pulse and the second laser pulse; ([Abstract] “The system can also include a first lidar sensor with a first scanner to scan the first set of pulses of light along a first scan pattern, and a first receiver to detect scattered light from the first set of pulses of light. The system can also include a second lidar sensor with a second scanner to scan the second set of pulses of light along a second scan pattern, and a second receiver to detect scattered light from the second set of pulses of light.”)
when the phase shift angle is determined based on the desired resolution, interleave the first return data and the second return data to form a point cloud; … ([0040] “As another example, 6-10 lidar systems 100, each system having a 45-degree to 90-degree horizontal FOR, may be combined together to form a sensing system that provides a point cloud covering a 360-degree horizontal FOR. The lidar systems 100 may be oriented so that adjacent FORs have an amount of spatial or angular overlap to allow data from the multiple lidar systems 100 to be combined or stitched together to form a single or continuous 360-degree point cloud. As an example, the FOR of each lidar system 100 may have approximately 1-15 degrees of overlap with an adjacent FOR.” [0083] “a combined standard/targeted scan may be performed in one operation (e.g., all or part of the targeted scan 800 may be performed during or interleaved within the standard scan pattern 200). In particular embodiments, a combined standard/targeted scan may include one or more distinct or separate targeted scan patterns 800.”)
when the phase shift angle is determined based on the desired power, overlap the first return pulse and the second return pulse to form the point cloud with the desired power; ([0040] “As another example, 6-10 lidar systems 100, each system having a 45-degree to 90-degree horizontal FOR, may be combined together to form a sensing system that provides a point cloud covering a 360-degree horizontal FOR. The lidar systems 100 may be oriented so that adjacent FORs have an amount of spatial or angular overlap to allow data from the multiple lidar systems 100 to be combined or stitched together to form a single or continuous 360-degree point cloud. As an example, the FOR of each lidar system 100 may have approximately 1-15 degrees of overlap with an adjacent FOR.”)
and control the vehicle based on the point cloud. ([0043] “As an example, a lidar system 100 integrated into an autonomous vehicle may provide an autonomous-vehicle driving system with a point cloud every 0.1 seconds (e.g., the point cloud has a 10 Hz update rate, representing 10 frames per second). The autonomous-vehicle driving system may analyze the received point clouds to sense or identify targets 130 and their respective locations, distances, or speeds, and the autonomous-vehicle driving system may update control signals based on this information.”)
Campbell does not explicitly teach:
and a controller configured to, by a processor, determine a phase shift angle based on at least one of a desired power and a desired resolution of lidar data associated with a desired range from the first laser device;
In the same field of endeavor, Dakin teaches:
and a controller configured to, by a processor, determine a phase shift angle based on at least one of a desired power and a desired resolution of lidar data associated with a desired range from the first laser device; ([0059] “Mathematically, the optical phase shift obtained by applying a voltage, V, between the electrodes of a phase modulator is given by:                                                 where λ is the free-space wavelength and d corresponds to the electrode spacing within the modulator.  [0060] “In an example where in fiber optic sensor systems where size, weight, and power requirements are critical, integrated optic phase modulators may be used. These devices are constructed using a dielectric optical waveguide. The linear electro-optic effect is used to control the index of refraction of the waveguide.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the phase shift based on a desired power as taught by Dakin to operate using a fiber optic sensor system in which size, weight, and power need to be controlled [0060]. Motivation to combine Campbell with Dakin to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over modified Campbell, in view of Warke.
Modified Campbell teaches the method of Claim 11, but Campbell does not explicitly teach:
wherein the controller is further configured to determine the desired range based on a detected object within a scene. 
In the same field of endeavor, Warke teaches:
wherein the controller is further configured to determine the desired range based on a detected object within a scene. ([0033] “ For example, if a determination is made that objects 210 and 212 are moving at a relative velocity above a threshold level with respect to the system 100, the controller 112 determines that the objects 210 and 212 are objects of interest. In response to the objects of interest determination, the controller 112, in an embodiment, causes the transmitter 102 to generate and transmit optical waveforms 152 optimized with a range approximately equivalent to the distance to the objects of interest to continue to scan the scan region 202.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the desired range of the lidar system based on a detected object as taught by Warke to track object of interest [0033]. Motivation to combine Campbell with Warke to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over modified Campbell, in view of Danziger.
Modified Campbell teaches the method of Claim 13, but Campbell does not explicitly teach:
wherein the controller is configured to interleave the first return data and the second return data such that a resolution of return data is increased at the desired range from the first laser device.
In the same field of endeavor, Danziger teaches:
wherein the controller is configured to interleave the first return data and the second return data such that a resolution of return data is increased at the desired range from the first laser device. ([0158] “An interlaced scan pattern may be referred to as a non-sequential scan pattern or an interleaved scan pattern.” [0173] “As an example, a driving condition may include determining that a target 130 is within a particular threshold distance of the vehicle or lidar system 100. The target 130 may be a bicycle located within 50 meters of the vehicle, and the lidar system may switch to scanning with an n-fold interlaced scan pattern so that information about the bicycle (e.g., location, direction, or speed) may be provided at a n-times higher rate.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to interleave return data based on a desired range as taught by Danziger to track an object more closely within a known range [0173]. Motivation to combine Campbell with Danziger to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Campbell, in view of O’Keefe.
Modified Campbell teaches the method of Claim 11, and Campbell further teaches:
determine the phase shift angle ([0120] “In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 0°, then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-1. Similarly, when lidar system 100A is measuring pixels 210A-2, 210A-3, and 210A-4, then lidar system 100B may be measuring pixels 210B-2, 210B-3, and 210B-4, respectively. In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 90° (e.g., Θ.sub.Bx leads Θ.sub.Ax by 90°), then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-2.”)
Campbell does not explicitly teach:
based on an upcoming scenario.
In the same field of endeavor, O’Keefe teaches:
based on an upcoming scenario of a roadway that the vehicle is approaching. ([0011] “Examples include laser steering parameters based on object classification and estimated object placement, seeding the scan pattern of a future scan based on an estimate of object velocity (e.g. where to generate a densely scanned region in a future scan of the FOV).” [0163] “For example, a laser distribution system mounted behind a vehicle bumper can have a direct field of view in front of the vehicle and can guide laser beams from part of the FOV using a reflector assembly inside the bumper to lenses at the sides of the vehicle, thereby providing ranging of some of the region in front of the vehicle, within the direct field of view, from two different perspectives.” As the O’Keefe reference discloses determining the lidar’s laser parameters based on the future state of the observed scene, i.e. based on the upcoming scenario, it is obvious to combine with Campbell as the phase shift angle may be one of those parameters set in anticipation of the upcoming scenario.  Furthermore, aiming the lidar forwards constitutes scanning an area of roadway that the vehicle is approaching)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the phase shift angle based on an upcoming scenario as taught by O’Keefe to apply a non-uniform laser scan point distribution in order to focus on critical or moving items in the field of view. [0010]. Motivation to combine Campbell with O’Keeffe to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over modified Campbell, in view of O’Keefe.
Modified Campbell teaches the method of Claim 11, and Campbell further teaches:
determine the phase shift angle ([0120] “In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 0°, then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-1. Similarly, when lidar system 100A is measuring pixels 210A-2, 210A-3, and 210A-4, then lidar system 100B may be measuring pixels 210B-2, 210B-3, and 210B-4, respectively. In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 90° (e.g., Θ.sub.Bx leads Θ.sub.Ax by 90°), then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-2.”)
Campbell does not explicitly teach:
based on location data associated with at least one of the first laser device and the second laser device.
In the same field of endeavor, O’Keefe teaches:
based on location data associated with at least one of the first laser device and the second laser device. ([0111] ” For example, GPS sensor data from a GPS receiver 910 can indicate that the laser range finding system (e.g. 110 in FIG. 1B) is in an urban environment. The system (e.g. 110 in FIG. 1B) can be programmed store and implement a particular set of laser steering parameters (e.g. urban laser steering parameters” As the O’Keefe reference discloses determining the lidar’s laser parameters based on location information, it is obvious to combine with Campbell as the phase shift angle may be one of those parameters set in response to location data.)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the phase shift angle based on location data as taught by O’Keefe to account for the higher probability of certain hazards such as pedestrians in an urban environment. [0010]. Motivation to combine Campbell with O’Keeffe to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over modified Campbell, further in view of Campbell.
Modified Campbell teaches the method of Claim 11, and Campbell further teaches:
wherein the controller is further configured to determine the phase shift angle based on a position of a mirror device relative to a laser device of the second lidar device. ([0032] “ As an example, a scanning mirror may be configured to periodically rotate over a 15-degree range, which results in the output beam 125 scanning across a 30-degree range (e.g., a Θ-degree rotation by a scanning mirror results in a 2Θ-degree angular scan of output beam 125).” [0117] “As an example, the scan patterns 200A and 200B in FIG. 19 may be produced by the lidar system in FIG. 17, where mirror 300A-1 produces the Θ.sub.Ay scan component, mirror 300A-2 produces the Θ.sub.Ax scan component, mirror 300B-1 produces the Θ.sub.By scan component, and mirror 300B-2 produces the Θ.sub.Bx scan component.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MACEEH ANWARI/Primary Examiner, Art Unit 3663